Citation Nr: 1341339	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to a compensable rating for traumatic brain injury (TBI) to include headaches and seizures.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2011 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In light of the Veteran's statement in his March 2011 notice of disagreement that his service-connected TBI disability would prevent him from engaging in employment (if he were not already retired), the Board has determined that a claim for a TDIU rating has been raised in the context of the claim for an increased rating for his TBI disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims regarding the rating for TBI (to include headaches and seizures) and for a TDIU rating are being REMANDED to the RO.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have a current dental disability which is the result of in-service trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for a dental disability for compensation purposes prior to its initial adjudication.  Letters in April 2010 and October 2012 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  A March 2013 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his attorney responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  At the hearing before the undersigned, the Veteran was advised that in order to establish service connection for a dental disability for compensation purposes, the evidence would have to show that the current dental disability (such as loss of teeth) was due to trauma in service.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA dental examination in May 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a dental disability for compensation purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he is entitled to service connection for a dental disability for compensation purposes because he alleges that his diagnosis of stomatitis (a mouth disorder) in service led to the post-service extraction of all of his teeth.

The Veteran's September 1956 service entrance examination included a diagram of his mouth (with missing teeth and restorable teeth noted); it was noted that he met dental standards, and caries were noted to be NCD (not considered disabling).  His STRs show that he had stomatitis (with lesions in the mouth) and a large cavity diagnosed in October 1957.  His September 1958 service separation examination report includes a diagram of his mouth (with missing teeth and restorable teeth noted); such examination was silent regarding  stomatitis or any dental disabilities.

Postservice private treatment records show that the Veteran had all of his teeth removed by a private dentist in June 1965.  A contemporaneous treatment record in June 1965 noted that the Veteran had had "chronic carious teeth since he was in the [N]avy in 1960 when he had a severe case of trench mouth.  Since that time, he [had] had difficulty with losing his fillings and having his teeth chipped and decaying."

On VA dental and oral examination in May 2010, the Veteran's diagnosis of stomatitis in service was noted.  The examiner noted that the Veteran was currently edentulous (without teeth) and used a complete upper denture, but did not use a complete lower denture.  The only bone loss noted to be present was from alveolar bone resorption.  The examiner opined that the Veteran's loss of teeth was not caused by or a result of his October 1957 stomatitis, noting that an x-ray from May 1958 (seven months after the infection) showed minimal interdental bone loss.

At the October 2013 hearing, the Veteran's attorney acknowledged that there was no evidence of dental trauma in service and that stomatitis does not constitute dental trauma.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  There is no evidence of record that the Veteran's postservice extraction of his teeth was the result of in-service trauma or disease such as osteomyelitis, and he has not so alleged.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disorder for which service connection for compensation purposes may be granted.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a dental disability for compensation purposes is denied.


REMAND

As a preliminary matter, the record reflects that VA mailed the Veteran a letter in January 1965 which listed his last name erroneously as "Cunningham".  The Veteran testified at the October 2013 hearing that he has never used the name Cunningham.  On remand, a search to ascertain whether there is a separate VA record for the Veteran under his current C-file number which lists his last name as Cunningham is indicated (and if one is found it should be associated with the record).

Increased Rating for TBI Disability

The Veteran seeks an increase in the rating for his service-connected TBI to include headaches and seizures, rated as 0 percent from September 28, 2010.

The most recent VA treatment reports of record are dated in July 2011.  An administrative record sheet in the claims file indicates that outpatient treatment reports from the Coatesville, Pennsylvania VA Medical Center (VAMC) were associated with the Virtual VA file in October 2012; however, these treatment reports are not currently in Virtual VA.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the Veteran has not been afforded a VA examination for his TBI disability and headaches since October 2012, more than one year ago.  Given the allegations of worsening at his October 2013 hearing, in addition to his testimony indicating that his current headaches (as well as cognitive impairment, memory loss, and psychiatric problems) are direct manifestations of his service-connected TBI, a contemporaneous examination to assess the severity of this disability is necessary.

TDIU

In his March 2011 notice of disagreement, the Veteran alleged that his service-connected TBI disability would prevent him from engaging in employment (if he were not already retired).  As a claim for a TDIU rating has been raised in the context of the increased rating claim for his TBI disability, it must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU rating.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  Finally, the VA examiner who will conduct the contemporaneous examination to assess the severity of the Veteran's TBI disability should be asked to address the extent to which such disability affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should perform an exhaustive search to ascertain whether there is a separate VA record for the Veteran under his current C-file number which lists his last name as Cunningham, and if so associate such separate file with the current record.

2.  The RO should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  The RO should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

3.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his TBI disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any records requested are unavailable, the reason must be explained for the record.  In addition, the RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his TBI disability since July 2011.  If any records requested are unavailable, the reason must be explained for the record.

4.  After the development sought above is completed, the RO should arrange for a TBI examination of the Veteran (by an examiner other than the one who conducted the October 2012 TBI and headache examinations if possible, per the Veteran's request) to assess the severity of his service-connected TBI disability.

The Veteran's entire record (to include the claims file with this remand and any records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as neuropsychological testing, should be completed.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner is requested to comment on any functional loss and/or limitations due to the disability.

The examiner should specifically comment on the nature, severity, and level of impairment of all residuals of TBI found to be present, including any headaches, cognitive impairment, memory loss, and psychiatric problems.

The examiner should also address the extent to which the Veteran's service-connected TBI disability affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions.

5.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


